Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendments and Remarks filed on 03/30/2021 in response to the Office Action of 12/20/2020 are acknowledged and have been entered.
Claims 4-6, 9, 16-18 are canceled. Claims 21-26 are new.
Claims 1-3, 7, 8, 10-15, 19-26 are pending and being examined on the merit.

Objections Withdrawn
Objections to the specification concerning paragraph [0095] and [0189] are withdrawn due to amendment.

Rejections Withdrawn
The rejections of claims 11 and 20 under 35 U.S.C. 112(a) are withdrawn due to amendment.
The rejections of claims 4 and 16-18 under 35 U.S.C. 112(b) are moot because these claims have been canceled.
The rejections of claims 19-12 under 35 U.S.C. 112(b) are withdrawn due to amendment.
The rejections of claims 1, 2 6-8, 12, 14 under 35 U.S.C. 102(a)(1) are withdrawn due to amendment.
The rejections of claim 1, 2, 6-8, 11, 12, 14 under U.S.C. 103 as being unpatentable over Borghaei et al. are withdrawn due to amendment.

The rejections of claims 1 and 13 under U.S.C. 103 as being unpatentable over Naing et al. and Garon et al. are withdrawn due to amendment.

Rejections Maintained/New Rejections Necessitated by Claim Amendments
Rejections Maintained
The rejection of claim 15 under 35 U.S.C. 102(a)(1) as being anticipated by Bristol-Myers Squibb Company, (OPDIVO Prescribing information, Reference ID 3677021, saved at web.archive.org/web/20160404131840/https://www.accessdata.fda.gov/drugsatfda_docs/label/2014/125554lbl.pdf on 04/04/2016, accessed 12/15/2020) is maintained. 
The OPDIVO Prescribing Information indicates that Bristol-Myers Squibb publicly marketed a package comprising a vial of OPDIVO (nivolumab, an anti-PD-1 antibody) containing either 40 mg or 100 mg of antibody and instructions for administering it before the effective filing date of the claimed invention. The only difference between the kit of claim 15 and the cited OPDIVO package is the content of the instructions. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. Limitation (b) of claim 15 is directed at the 

Response to arguments
In the Reply of 3/30/2021, Applicant correctly argues that neither Garon nor the OPDIVO Prescribing Information disclose every element of amended independent claims 1 and 2.  Applicant argues that therefore, the dependent claim 15 is novel over the cited references.
Applicant's arguments have been fully considered and not found persuasive.
Bristol-Myers Squibb et al. teaches a kit comprising either 40 mg or 100 mg of antibody and instructions for administering.  Thus, the only difference between the kit of Bristol-Myers Squibb and the instant claim 15 is the details on the packaging information.  As noted above, the details of the packaging information does not change the function or structure of the antibody of the kit.  Thus, the kit of Bristol-Myers Squibb et al. anticipates the instant claim.
Claim 15 is not dependent on claim 2. Furthermore, Garon et al. are not cited in this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 7, 8, 10-14, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Borghaei et al. (Borghaei, H., et al. (2015) New England Journal of Medicine, 373(17), 1627-1639, and Supplementary Appendix, cited in the office action of 12/30/2020) and further in view of Skoulidis et al. (Journal of Clinical Oncology (2015) 33(15_suppl): 11002, cited in the office action of 12/30/2020) and Koyama et al. (Cancer research (2016) 76(5): 999-1008, cited in the office action of 12/30/2020) as evidenced by Horn et al. (Journal of Clinical Oncology (2017) 35:3924-3933).
Regarding claims 1, 2, 8, and 11,  Borghaei et al. describe the treatment of subjects with NSCLC with nivolumab or with docetaxel (see page 1628, column 1, Patients; and column 2, Study Design and Treatments), measuring the PD-L1 expression in a tumor sample obtained from the subjects (see page 1629, column 1, PD-L1 Biomarker Analysis), and correlating the response to treatment with the fraction of tumor cells expression PD-L1 at any level of intensity (page 1629, 1st column, paragraph 4, lines 7-13). Borghaei et al. analyzed the response of subjects with ≥10% of tumor cells expressing PD-L1 (see page S16, Table S5, page S49, Figure S7).  The tumors of subjects with ≥10% of tumor cells expressing PD-L1 of Borghaei et al. would have PD-L1 positive and negative tumor cells, which is a diffuse pattern of PD-L1 expression.
Regarding instant claim 7; as evidenced by the instant specification, H-score is determined by the number of positive cells multiplied by an intensity score ([0009] and ([0139]). As evidenced by Horn et al., the patients with ≥10% of tumor cells expressing PD-L1 of Borghaei et al. include patients with tumors with >50% PD-L1 expression (page 3930, figure 5B).  As defined by the instant specification, “about” can encompass a difference of up to an order of magnitude ([0108]).  Accordingly, as defined by the instant specification ([0139]), these patients have an H score that is at least 50 (same as an H score of “about” 60) or greater.  Thus, the patients of Borghaei et al. with >10% PD-L1 expression include patients with an H-score of “about” 60 or greater.  
Borghaei et al. further teaches that a subject with PD-L1 expression in ≥10% of tumor cells is found to have increased benefit from nivolumab treatment. Subjects with ≥10% expression of PD-L1 who were treated with nivolumab had an objective response rate (complete + partial responses) of 37% while subjects treated with ≥10% expression of PD-L1 who were treated with docetaxel an objective response rate 13% (see page S16, Table S5). 
Regarding claims 12, 21, Borghaei et al. teaches administering nivolumab at a dose of 3 mg/kg body weight every 2 weeks.
Borghaei et al. did not teach measuring (1) the expression of PD-L1 and wild-type STK11 in at least about 1% of tumor cells prior to administration of nivolumab and (2) that the tumor exhibit high inflammation.
However, this deficiency is made up in Skoulidis et al. and Koyama et al.
Skoulidis et al. report that lung adenocarcinoma tumors (non-small cell lung cancer, NSCLC) with low STK11 (also known as LKB1) expression showed lower PD-L1 expression (Results, lines 18-20) and reduced immune activity (cytolytic T cell responses; see Results, lines 21-22). Skoulidis et al. suggest that STK11/LKB1 inactivation may predict resistance to immune checkpoint blockade (anti-PD-1 antibodies; Conclusions).
Koyama et al. teaches that STK11 inactivation is associated with reduced expression of PD-L1 in mouse NSCLC tumors (abstract). Koyama et al. report that, in mice, NSCLC tumors that lack STK11 are resistant to treatment with anti-PD-1 antibodies (Abstract, page 1005, Figures 4A, 4B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Borghaei et al. to measure the PD-L1 expression and wild-type STK11 expression in tumor samples of lung cancer subjects prior to administering nivolumab to subjects with tumors comprising PD-L1 expression in 10% or more of the tumor cells and wild-type STK11 expression in at least “about” 1% of the tumor cells in order to identify the subjects that would be responsive to nivolumab prior to treatment. A person of ordinary skill would have modified the method of Borghaei because this level of expression of PD-L1 in tumor cells was found by Borghaei et al. to be associated with an increased response to therapy with nivolumab.  Further, Skoulidis et al. showed that wild-type STK11, correlates with increased PD-L1 expression and increased immune activity.  And it would have been obvious that to one of ordinary skill that STK11 expression is directly relevant to treatment of cancer with anti-PD-1 antibodies because Koyama showed that tumors lacking STK11 expression are resistant to anti-PD-1 therapy.
Regarding claims 10 and 19, by definition of the instant specification, the STK11 positive tumors of modified Borghaei et al. and Skoulidis et al. would necessarily have high inflammation because the instant specification teaches that a tumor with STK11 expression has high inflammation ([0045][0127]).
	Thus, one of ordinary skill would achieve the predictable result of effective lung cancer treatment by modifying the method of Borghaei et al. based on the results of Skoulidis et al. and Koyama et al. to measure STK11 expression in tumor samples of lung cancer subjects and to administer nivolumab to subjects with expression of wild-type STK11 in their tumors (STK11 positive). Borghaei et al. teaches that PD-L1 expression is associated with an increased response to therapy with nivolumab.  Further, Skoulidis et al. and Koyama et al. showed that STK11 expression is directly relevant to treatment of cancer with anti-PD-1 antibodies. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 13, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borghaei et al., Skoulidis et al., and Koyama et al. as applied to claims 1, and 2 above, and further in view of Naing et al. (Journal of Clinical Oncology (2016) 34, no. 15_suppl: 3060).
	The combined teachings of Borghaei et al., Skoulidis et al., and Koyama et al. are given above.
	The combined teachings of Borghaei et al., Skoulidis et al., and Koyama et al. do not include administration of an anti-PD-1 antibody at a flat dose.
Regarding claims 22-26, Naing et al. teach the administration of PDR001 (an anti-PD-1 antibody) to subjects with solid tumors, including NSCLC and monitored the blood levels of the antibody over time. They concluded that a flat dose of 400 mg every four weeks (same as “about” 480 mg once “about” every 4 weeks) or 300 mg every three weeks (same as “about 240 mg once “about” every 2 weeks”) would be an effective dose.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the nivolumab in the combined method of Borghaei et al., Skoulidis et al., and Koyama et al. with the PDR001 antibody of Naing et al., to arrive at an art equivalent method of detecting PD-L1 and STK11 expressions and administering a flat dose of 400 mg every four weeks or 300 mg every three weeks.  PDR001 and nivolumab are both anti-PD-1 antibodies which inhibit the interaction of PD-1 with its ligand PD-L1. Thus, substituting nivolumab with PDR001 is a simple substitution of one known element for another to obtain predictable results (MPEP 2141).  
Thus, one of ordinary skill would achieve the predictable result of effective NSCLC treatment by detecting PD-1L1 and STK11 expression and administering PDR001 in a flat dose of 300 to 400 mg every 3-4 weeks, respectively.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
In the Reply of 3/30/2021, Applicant argued (1) Borghaei does not teach that the tumor derived from NSCLC, wherein about 1% of the tumor cells in the tumor express wild-type STK11, (2) Borghaei is silent on the expression pattern of PD-L1, (3) the combination of Borghaei, Skoulidis, and Koyama et al. are silent on the diffuse pattern of PD-L1 in the tumor, and (4) Naing et al. does not teach the diffusion pattern of PD-L1 expression in the tumor.

Applicant's arguments have been fully considered but they are not persuasive.
Applicant correctly argues that Borghaei et al. do not teach a limitation that 1% of tumor cells express STK11. However this deficiency is made up by Skoulidis et al. and Koyama et al.  As stated above, Skoulidis et al. teaches that NSCLC tumors with low STK11 (also known as LKB1) expression showed lower PD-L1 expression and reduced immune activity. Skoulidis explicitly suggests that STK11 inactivation may predict resistance to immune checkpoint therapy (such as an anti-PD-1 antibody).  Koyama et al. teaches that STK11 inactivation is associated with reduced expression of PD-L1 in mouse NSCLC tumors and that such tumors are resistant to treatment with anti-PD-1 antibodies.  Thus, the modified method of Borghaei with Skoulidis et al. and Koyama et al. will treat NSCLC, comprising tumor cells, wherein at least about 1% of the tumor cells expresses wild-type STK11 as required by the instant claims.  
Applicant argues that Borghaei et al. are silent with regard to the pattern of expression of a tumor.  As explained in the rejection, the tumor samples of Borghaei et al. are comprised of 10% or greater PD-L1 expression, which indicates that there are tumor cells not expressing PD-L1 expression and some express PD-L1.  This is a diffuse pattern as encompassed by the broad instant claim.  Therefore, the expression pattern in the tumors of Borghaei et al. meets the limitation of a diffuse pattern of PD-L1 expression as required by the instant claims.  


Applicant incorrectly argues that the combination of Borghaei, Skoulidis, and Koyama et al. does not disclose diffused pattern of PD-L1 expression.  As just discussed, Borghaei et al. teaches a method of treating NSCLC that comprises a diffuse pattern of PD-L1 expression.  Thus, the modified method of Borghaei with Skoulidis et al. and Koyama et al. will treat NSCLC, comprising a tumor with a diffuse pattern of PD-L1 expression as required by the instant claims.  
 
Regarding the argument that Naing et al. did not measure the expression pattern of PD-L1 prior to administering PDR001: this deficiency is remedied by Borghaei et al. who teach that the percent of cells expressing PD-L1 (expression pattern) is predictive of the response to therapy with an anti-PD-L1 antibody.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY L. MCDERMOTT whose telephone number is (571)272-0486.  The examiner can normally be reached on Monday - Friday 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY L. MCDERMOTT/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643